Exhibit 10.1




SECURITIES PURCHASE AGREEMENT




IGI Laboratories, Inc.

105 Lincoln Avenue

Buena, New Jersey 08310




Ladies & Gentlemen:




The undersigned, _________________________________(the “Investor”), hereby
confirms its agreement with you as follows:




I.

This Securities Purchase Agreement (the “Agreement”) is made as of March 29,
2010 between IGI Laboratories, Inc., a Delaware corporation (the “Company”), and
the Investor.




II.

The Company has authorized the sale and issuance of up to 1,550 shares (the
“Preferred Shares”) of Series C Convertible Preferred Stock of the Company,
$0.01 par value per share (the rights and preferences of which are as provided
in that certain Certificate of Designations attached hereto as Exhibit A),
convertible into shares (the “Conversion Shares”) of Common Stock of the
Company, $0.01 par value per share (the “Common Stock”), to the Investor and
certain other accredited investors in a private placement (the “Offering”).




III.

Pursuant to the Terms and Conditions for Purchase of the Securities attached
hereto as Annex I and incorporated herein by reference as if fully set forth
herein (the “Terms and Conditions”), the Company and the Investor agree that the
Investor will purchase from the Company and the Company will issue and sell to
the Investor _____ Preferred Shares for a purchase price of $1,000.00 per share.




Unless otherwise requested by the Investor, certificates representing the
Preferred Shares purchased by the Investor will be registered in the Investor’s
name and address as set forth below. The Investor hereby confirms, by signing in
the space provided below, that the foregoing correctly sets forth the agreement
between the Investor and the Company with respect to the purchase of the
Preferred Shares in the Offering.




AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

IGI LABORATORIES, INC.

 

Investor:

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Print

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

Address:

 








 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax ID
No.:

 

 

 

 

 

 

 

 

 

Contact
name:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

 

E-mail:*

 

 

 

 

 

 

 

Name in which shares should be registered (if
different):

 




*By providing an e-mail address, the Investor hereby consents to electronic
delivery of the documents and notices required to be delivered pursuant to this
Agreement.














ANNEX I




TERMS AND CONDITIONS FOR PURCHASE OF THE SECURITIES




1.

Authorization and Sale of the Securities. Subject to these Terms and Conditions,
the Company has authorized the sale of up to 1,550 Preferred Shares. The Company
reserves the right to increase or decrease the number of Preferred Shares.




2.

Agreement to Sell and Purchase the Securities; Subscription Date.




2.1.

At the Closing (as defined in Section 3), the Company will sell to the Investor,
and the Investor will purchase from the Company, upon the terms and conditions
hereinafter set forth, the number of Preferred Shares set forth in Article III
of the Securities Purchase Agreement to which these Terms and Conditions are
attached at the purchase price set forth thereon.




2.2.

The Company may enter into the same form of Securities Purchase Agreement,
including these Terms and Conditions, with certain other investors (the “Other
Investors”) and expects to complete sales of Preferred Shares to them. (The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and the Securities Purchase Agreement to which these
Terms and Conditions are attached and the Securities Purchase Agreements
(including attached Terms and Conditions) executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”).




3

The Closing.




3.1.

Closing. The completion of the purchase and sale of the Securities (the
“Closing”) shall occur on March ___, 2010 (the “Closing Date”), at the offices
of the Company’s counsel or at such other place as may be agreed upon by the
Company and the Investor.




3.2.

The Closing Conditions.




(a)

The Company’s obligation to issue the Preferred Shares to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company:




(i)

prior receipt by the Company of a certified or official bank check or wire
transfer of funds in the full amount of the purchase price for the Securities
being purchased hereunder as set forth in Article IV of the Securities Purchase
Agreement;




(ii)

approval of an application for the listing of additional shares with the NYSE
Amex; and




(iii)

the accuracy of the representations and warranties made by the Investors and the
fulfillment of those undertakings of the Investors to be fulfilled prior to the
Closing.

















(b)

The Investor’s obligation to purchase the Preferred Shares shall be subject to
the following conditions, any one or more of which may be waived by the
Investor:




(i)

representations and warranties of the Company set forth herein being true and
correct as of the Closing Date in all material respects;




(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;




(iii)

approval of an application for the listing of additional shares with the NYSE
Amex;




(iv)

the filing of the Certificate of Designation of the Relative Rights and
Preferences of the Series C Convertible Preferred Stock of the Company with the
Secretary of State of the State of Delaware; and




(v)

the delivery by the Company of a Registration Rights Agreement attached hereto
as Exhibit B.




3.3.

Delivery of Securities. Within 5 days of Closing, one or more stock certificates
representing the number of Preferred Shares set forth in Article IV of the
Securities Purchase Agreement, each such certificate and document to be
registered in the name of the Investor or, if so indicated on the signature page
of the Securities Purchase Agreement, in the name of a nominee designated by the
Investor.




4.

Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:




4.1.

Due Authorization and Valid Issuance. The Company has all requisite power and
authority to execute, deliver and perform its obligations under the Agreements
and the Agreements have been duly authorized and validly executed and delivered
by the Company and constitute legal, valid and binding agreements of the Company
enforceable against the Company in accordance with their terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, and except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Preferred Shares being purchased by the Investors under
the Agreements will, upon issuance and payment therefor pursuant to the terms
hereof and of the other Agreements, be duly authorized, validly issued,
fully-paid and nonassessable. The Company has reserved from its duly authorized
capital stock the number of Preferred Shares issuable pursuant to the
Agreements. The Conversion Shares will, upon issuance and payment therefor
pursuant to the terms thereof, be duly authorized, validly issued, fully-paid
and nonassessable. There are no statutory or contractual preemptive rights or
rights of refusal or similar rights with respect to the issuance of the
Preferred Shares hereunder or the issuance of the Conversion Shares.





-4-










5.

Representations, Warranties and Covenants of the Investor.




5.1.

The Investor represents and warrants to, and covenants with, the Company that:
(i) the Investor is an “accredited investor” as defined in Regulation D under
the Securities Act and the Investor is also knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares presenting an investment decision like that involved in
the purchase of the Preferred Shares, including investments in securities issued
by the Company and investments in comparable companies, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Preferred Shares; (ii) the Investor is
acquiring the number of Preferred Shares set forth in Article III of the
attached Securities Purchase Agreement in the ordinary course of its business
and for its own account for investment only and with no present intention of
distributing any of the Preferred Shares or any arrangement or understanding
with any other persons regarding the distribution of such securities; (iii) the
Investor will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Preferred Shares except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder; and (iv) the Investor has, in
connection with its decision to purchase the number of Preferred Shares set
forth in Article IV of the attached Securities Purchase Agreement, relied only
upon the documents filed by the Company under the Securities Exchange Act of
1934, as amended, since January 1, 2009 (the “Exchange Act Documents”) and has
reviewed or has had the opportunity to review a draft copy of the Company’s
Annual Report on Form 10-K for the year ended December 31, 2009, and has had the
opportunity to consult with management regarding the disclosures in the
foregoing documents prior to making its investment decision and the
representations and warranties of the Company contained herein. The Investor
understands that neither the Offering nor the acquisition of the Preferred
Shares have been registered under the Securities Act or registered or qualified
under any state securities law in reliance on specific exemptions therefrom,
which exemptions may depend upon, among other things, the bona fide nature of
the Investor’s investment intent as expressed herein.




5.2.

The Investor (other than individuals) is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution, delivery and performance by the Investor
of the transactions contemplated by this Agreement to be performed by the
Investor have been duly authorized by all necessary corporate or similar action
on the part of the Investor. This Agreement has been duly executed by the
Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Investor, enforceable against it in accordance with its terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, and except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).





-5-










5.3.

The Investor is not purchasing the Preferred Shares as a result of any
advertisement, article, notice or other communication regarding the Preferred
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement, including, without limitation any
document filed under the Securities Act of 1933, as amended (“Securities Act”).




5.4.

The Investor is acquiring the Preferred Shares and the shares of Common Stock
receivable upon conversion of the Preferred Shares for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of the Securities Act; provided, however, that
by making the representations herein, the Investor does not agree to hold any of
the Preferred Shares for any minimum or other specific term and reserves the
right to dispose of the Preferred Shares under an exemption under the Securities
Act and reserves the right to dispose of the Conversion Shares at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act. The Investor is acquiring the Preferred Shares hereunder in
the ordinary course of its business.




5.5.

The Investor understands that the Preferred Shares are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Preferred Shares.




5.6.

The Investor and its advisors, if any, have been furnished with all publicly
available materials relating to the business, finances and operations of the
Company and such other publicly available materials relating to the offer and
sale of the Securities as have been requested by the Investor. The Investor and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein. The Investor understands that
its investment in the Securities involves a high degree of risk.




5.7.

The Investor understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Preferred Shares or the fairness or suitability of the
investment in the Preferred Shares, nor have such authorities passed upon or
endorsed the merits of the offering of the Preferred Shares.




6.

Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall survive the execution of this Agreement, the delivery to the
Investor of the Preferred Shares being purchased and the payment therefore until
the first anniversary of the Closing Date.




7.

Additional Risk Factors. AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE
OF RISK AND SHOULD ONLY BE CONSIDERED BY INVESTORS WHO CAN AFFORD THE LOSS OF
THEIR ENTIRE INVESTMENT. THIS INVESTMENT IS SUITABLE ONLY FOR PERSONS WHO HAVE
SUBSTANTIAL RESOURCES AND WHO ARE PREPARED FOR THE POSSIBILITY OF HOLDING ONTO
THEIR INVESTMENTS





-6-










FOR THE FORESEEABLE FUTURE. In analyzing the Offering, the Investor should
carefully consider the following matters, which are representative, but not
inclusive, of all of the risks which may be encountered as a result of
investment in the Offering, as well as those risk factors discussed in the
Exchange Act Documents.




7.1.

The Company’s management team will have immediate and broad discretion over the
use of the net proceeds from this Offering. There is no minimum offering amount
required as a condition closing this Offering and therefore net proceeds from
the Offering will be immediately available to the Company’s management
(“Management”) to use at their discretion. Management intends to use the net
proceeds for general corporate purposes. Management’s judgments may not result
in positive returns on your investment and you will not have an opportunity to
evaluate the economic, financial or other information upon which Management
bases its decisions.




7.2.

There is no public market for the Preferred Shares in this Offering and
restrictions on transfer may make these securities illiquid. There is no
established public trading market for the Preferred Shares being offered in this
Offering, and the Company does not expect a market to develop. In addition, the
Company does not intend to apply for listing the Preferred Shares on any
securities exchange and the Company will not file a registration statement
covering the resale of the Preferred Shares. Without an active market, the
liquidity of these securities will be limited. Even if a public market develops
for the Preferred Shares, Rule 144 (the “Rule”) promulgated under the Securities
Act requires, among other conditions, a minimum holding period prior to resale
of securities acquired in a non-public offering without having to satisfy the
registration requirements under the Securities Act.




7.3.

The offering price of the Preferred Shares may not reflect actual value. The
offering price of the Preferred Shares was determined in the sole discretion of
the Company’s Board of Directors and may or may not be an indication of actual
value.




8.

Transfer Restrictions.




8.1.

The Preferred Shares may only be disposed of in compliance with state and
federal securities laws. The Investor will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take pledge of) any of the Preferred Shares
except in compliance with the Securities Act, applicable state securities laws
and the respective rules and regulations promulgated thereunder. In connection
with any transfer of the Preferred Shares other than pursuant to an effective
registration statement, to the Company, or to an affiliate of the Investor (who
is an accredited investor and executes a customary representation letter), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred securities under the Securities Act. Any such transferee that agrees
in writing to be bound by the terms of this Agreement shall have the rights of
an Investor under this Agreement. The Company shall reissue certificates
evidencing the Securities upon surrender of certificates evidencing the
Securities being transferred in accordance with this Section 8.1.





-7-










8.2.

The Investors agree to the imprinting, so long as is required by this Section 8,
of a legend on any of the Securities in substantially the following form:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF
COUNSEL, REASONABLY ACCEPTABLE TO THE COMPANY, TO THE EFFECT THAT THE PROPOSED
SALE, TRANSFER OR DISPOSITION MAY BE AFFECTED WITHOUT REGISTRATION UNDER THE
ACT.




9.

Securities Laws Disclosure; Publicity. The Company shall timely file a Current
Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby, and including the Transaction Documents as exhibits
thereto, in accordance with the provisions of the Exchange Act.




10.

Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, by facsimile or e-mail, or (B) if delivered
from outside the United States, by international express courier, facsimile or
e-mail, and shall be deemed given (i) if delivered by first-class registered or
certified mail, five business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile or e-mail, upon electronic confirmation
of receipt and shall be delivered as addressed as follows:




(a)

if to the Company, to:




IGI Laboratories, Inc.

105 Lincoln Avenue

Buena, New Jersey 08310

Attn: Philip Forte, Chief Financial Officer

Fax:

Email: philipforte@igilabs.com




(b)

with a copy to:




Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799

Attention: Brian Katz, Esq.

Fax:

Email: katzb@pepperlaw.com





-8-










(c)

if to the Investor, at its mail or e-mail address on the signature page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.




11.

Annual Report on Form 10-K. The Investor acknowledges that it has received or
has had the opportunity to receive a draft copy of the Company’s Annual Report
on Form 10-K for the year ended December 31, 2009 and has had the opportunity to
consult with management regarding the disclosures therein prior to making its
investment decision.




12.

Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.




13.

Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement and do not affect its interpretation.




14.

Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.




15.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware, without giving effect to the
principles of conflicts of law.




16.

Counterparts. This Agreement may be executed in two or more counterparts,
including facsimile counterparts, each of which shall constitute an original,
but all of which, when taken together, shall constitute but one instrument, and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to the other parties.




17.

Confidential Information. The Investor represents to the Company that, at all
times during the Company’s offering of the Preferred Shares, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, including information
about the Offering of the Preferred Shares and covenants that it will continue
to maintain in confidence such information until such date that the transactions
contemplated hereunder are publicly disclosed pursuant to this Agreement.




18.

Independent Nature of Investors’ Obligations and Rights. The obligations of each
Investor under any document contemplated by the Offering (each, a “Transaction
Document” and collectively, the “Transaction Documents”) are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Investor under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.





-9-

















-10-


